Indian claim; appeal from Indian Claims Commission; tort claim; fair and honorable dealings. — Cross-appellants, as representatives of the Nez Perce Tribe, sued the United States under the Indian Claims Commission Act, 60 Stat. 1049, to recover damages for the unlawful mining of gold on their Reservation. From a decision of the Indian Claims Commission holding that the United States was liable to the tribe under clause (5) of section (2) of the Indian Claims Commission Act because the United States had breached its duty of dealing fairly and honorably with the tribe (3 Ind. Cl. Com. 571), and from a decision of the Commission holding that the tribe was entitled to recover damages in the amount of $3,000,000 (8 Ind. Cl. Com. 300), representing the value of gold taken, less the costs of production, less the 50 percent royalty which the Commission found the Nez Perce would have had to pay mining operators, the United States appealed on the ground that the claim was barred by the doctrine of res judicata, or that no liability had been shown, or if it had, that the evidence did not warrant the size of the judgment awarded. The Nez Perce have cross-appealed on the ground that the Commission erred in ignoring and failing to adjudicate their claim that the Government was liable in tort under clause (2) of section (2) of the Indian Claims Commission Act. Upon consideration of the record below, together with the briefs and oral arguments of counsel for the parties, the court, on May 12,1961, issued an order affirming the decision below.